             Case 1:20-mj-08460-UA Document 8 Filed 09/23/20 Page 1 of 3
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/23/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-MJ-8460 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JULIO CESAR PRADO,                                           :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

      WHEREAS the parties have requested an arraignment in person;

      WHEREAS Mr. Prado is currently held at MCC;

      IT IS HEREBY ORDERED THAT:

      1. The arraignment will be held on October 8, 2020 at 11:00 A.M. in Courtroom 443 of

          the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York, 10007.

          Members of the public may appear for the hearing by calling (888) 363-4749, using

          the access code 3121171 and the security code 8460. All those accessing the

          conference are reminded that recording or rebroadcasting of the proceeding is

          prohibited by law.

      2. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

          SDNY courthouse must complete a questionnaire and have his or her temperature

          taken. Please see the instructions, attached. Completing the questionnaire ahead of

          time will save time and effort upon entry. Only those individuals who meet the entry

          requirements established by the questionnaire will be permitted entry. Please contact

          chambers promptly if you or your client (if attending the proceeding) does not meet

          the requirements.
         Case 1:20-mj-08460-UA Document 8 Filed 09/23/20 Page 2 of 3




SO ORDERED.
                                             _________________________________
Date: September 23, 2020                      VALERIE CAPRONI
      New York, NY                           United States District Judge




                                    2 of 3
          Case 1:20-mj-08460-UA Document 8 Filed 09/23/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
